DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 11 June 2020.
Claims 1-26 are currently pending and have been examined.
	
	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 900 (see [0063] [0079]); 600 (see [0051] [0054] [0071]); and 602 (see [0051]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claims 1 and 14 are directed to systems comprising a series of components and Claims 25 and 26 are directed to methods comprising a series of steps. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-26, the independent claims (Claims 1, 14, 25, 26) are directed, in part, to receiving a search query; searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query; providing the at least one matching business record for display; receiving a selection of an intended recipient selected from the at least one matching business record; generating at least one payment option for transferring, from the user to the intended recipient, a payment amount specified by the user; providing the at least one payment option for display to the user; receiving a selection of one of the at least one payment option; and processing the transferring of the payment amount from the user to the intended recipient using the selected payment option.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when evaluating the business record to generate at least one payment option got transferring a payment amount; business relations and legal obligations occur when processing the transferring of the payment amount from the user to the intended recipient using the selected payment method; and managing relationships occur when following rules to search through a plurality of business records to identify at least one matching 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “system,” “processor,” “computer,” “instructions,” “financial transaction system,” “user interface,” and “a non-transitory computer-readable medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 1-13, 15-24 are directed to explaining more about what data is analyzed during the generating the at least one payment option.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  In addition, the dependent claims do recite additional elements: “application program interface (API),” “repository,” “centralized repository”.   However, like above, the additional elements in the steps are recited at a high-level generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2010/0042537 A1) hereinafter Smith, in view of Calinog et al. (US 2020/0034813 A1) hereinafter Calinog.
Claims 1, 14, 25, 26
Smith discloses the following limitations:
A computer-implemented system comprising: a non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving a search query; searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query;  providing the at least one matching business record for display to a user via a user interface; (see at least [0021] [0032]-[0038] [0005] [0007] [0022]-[0028] [0057]-[0073] Fig. 1; Fig 5A.  Smith discloses an electronic bill payment system with variable payment options.  Smith discloses the electronic bill payment system opens a screen on a graphical user interface to allow a user to search for a bill payment.  Smith discloses data is stored in a database/storage.  The database includes historical payment bills and payment account information.). 
receiving a selection of an intended recipient selected from the at least one matching business record; (see at least 0021] [0032]-[0038] [0005] [0007] [0022]-[0028] [0057]-[0073] Fig. 1; Fig 5A.  Smith discloses an electronic bill payment system with variable payment options.  Smith discloses the electronic bill payment system opens a screen on a graphical user interface to allow a user to search for a bill payment.).  Smith discloses the interface accepts a payer selection.). 
generating at least one payment option for transferring, from the user to the intended recipient, a payment amount specified by the user; providing the at least one payment option for display to the user via the user interface; (see at least Fig. 5A; [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses a Payment Option Generator.  Smith discloses presenting at least one payment option to payer on interface, including option based on payment window selected with current date (e.g., July 10, 2007) as payment dates; also present option for next following payment window; e.g., Option 1: July 10-28 pay $100 + $5 fee; Option 2: July 29-30 pay $100 + $10 fee.). 
receiving a selection of one of the at least one payment option; and (see at least Fig. 5A; Fig. 5B; [0007] [0022] [0057]-[0073] [0035].  Smith discloses the payer selects a presented option.).
processing the transferring of the payment amount from the user to the intended recipient using the selected payment option.  (see at least Fig. 5B; [0061]-[0086] [0035].  Smith discloses the Financial Institution and Third Party Server receives payer account data to initiate a payment transaction and the funds are transferred.). 

Smith teaches the limitations shown above.  Smith fails to specifically explain details of analyzing data for the payment options.
However, Calinog discloses the following limitations:
A computer-implemented system comprising: a non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving a search query; searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query ;providing the at least one matching business record for display to a user via a user interface; (see at least [0038] [0016] [0023]-[0025] [0042]-[0048] [0052] [0054] [0057]-[0063] [0074] [0089].  .  Calinog discloses a system and method for scheduling business-to-individual payments.  Calinog discloses a payee logs onto his account.  He searches for an upcoming payment to a Payer.  A list of Payers is generated based on bills stored in a data storage.  Calinog discloses finding bills to determine the amount of funds that a payer owes a payee and/or an amount of funds that a payee owes a payer.). 
generating at least one payment option for transferring, from the user to the intended recipient, a payment amount specified by the user; providing the at least one payment option for display to the user via the user interface; (see at least Fig. 4A; Fig. 4B; [0023]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses that data is examined from the payee’s data source (i.e., their accounts at their banks)/account balances.  The accounts will be examined to determine the payee and payer’s cash flows.  The type of business the payer runs is also a consideration (some businesses (e.g., catering company) require a deposit to purchase materials (i.e., food) before an event).  Furthermore, the payee and payer’s preferences of payments timeline will be analyzed.  Calinog discloses analyzing payee account data, payer account data, preferences, and historical data to generate consensus payment terms.). 
receiving a selection of one of the at least one payment option; and processing the transferring of the payment amount from the user to the intended recipient using the selected payment option.  (see at least Fig. 2; Fig. 4B; [0068]-[0070].  Calinog discloses initiate an electronic funds transfer on a date selected from consensus schedule.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith to incorporate the teachings of Calinog and specifically disclose how to analyze the account data and other data gathered because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claim 2
Smith/Calinog disclose the limitations shown above.  Further Smith discloses:
The computer-implemented system of claim 1, wherein the plurality of business records is created and maintained in a repository accessible to the at least one processor.  (see at least [0032] [0033] [0038] [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses data is stored in a database/storage.  The database includes payment bills and payment account information.). 

Claim 3
The computer-implemented system of claim 2, wherein the repository is a centralized repository.  (see at least [0021] [0032] [0033] [0038] [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses the Financial Institution uses its FI central/third party computer system to access payer account records when a payer wishes to use the FI's third party payment services.). 

Claim 4
Smith/Calinog disclose the limitations shown above.  Calinog specifically discloses that data is accessible to the processor through an application program interface (API):
The computer-implemented system of claim 1, wherein at least a portion of the plurality of business records is accessible to the at least one processor through an application program interface (API).  (see at least [0031] [0035] [0055] [0078] [0084] [0023]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses the mobile banking circuit of the computing devices may comprise, be part of, and/or be configured to interact with (for example, through an application programming interface (API)) with one or more circuits of the provider computing system
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog to incorporate the teachings of Calinog and specifically disclose that data is accessible to the processor through an application program interface (API) because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claims 5, 16
Smith/Calinog disclose the limitations shown above.  Calinog specifically discloses the payer information comprises information concerning the account information, payment preferences, transaction related information specific to the business):
The computer-implemented system of claim 1, wherein the business profile comprises information concerning name, address, contact information, account information, payment preference, banking relationship, or transaction related information specific to a business.  (see at least [0015] [0032] [0042] [0021] [0022]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses analyzing information from the payee data sources to generate preferred payment terms for the payee, calculating a cash flow stream and/or a minimum account balance threshold for the payee.  Further, accurate and realistic predictions of consensus payment terms are facilitated by using a payment terms pattern repository with at least one attribute descriptive of a property of a previous transaction between the parties.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog to incorporate the teachings of Calinog and specifically disclose that the payer information comprises information concerning the account information, payment preferences, transaction related information specific to the business because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claims 6, 17
Smith/Calinog disclose the limitations shown above.  Further Smith discloses:
The computer-implemented system of claim 1, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on information concerning the user, the user's banking information, the user's payment preference, the intended recipient, the intended recipient's banking information, and the intended recipient's payment preference.  (see at least [0023] [0047] [0050] [0052] [0032]-[0039] [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses that account data records will be referenced by the payment options rules.  The account data records include payment history and past payment preferences.). 

Smith/Calinog disclose the limitations shown above.  Calinog specifically discloses generating the payment option based on the recipient’s banking account information, payment preference, and type of payer:
The computer-implemented system of claim 1, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on information concerning the user, the user's banking information, the user's payment preference, the intended recipient, the intended recipient's banking information, and the intended recipient's payment preference. (see at least [0023]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses that data is examined from the payee’s data source (i.e., their accounts at their banks)/account balances.  The accounts will be examined to determine the payee and payer’s cash flows.  The type of business the payer runs is also a consideration (some businesses (e.g., catering company) require a deposit to purchase materials (i.e., food) before an event).  Furthermore, the payee and payer’s preferences of payments timeline will be analyzed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog to incorporate the teachings of Calinog and specifically disclose generating the payment option based on the recipient’s banking account information, payment preference, and type of payer because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claims 7, 18
Smith/Calinog disclose the limitations shown above.  Further Smith discloses:
The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on the payment amount.  (see at least Fig. 5A; Fig. 4A; Fig. 4B [0005] [0007] [0022]-[0028] [0043]-[0049] [0057]-[0073].  Smith discloses a Payment Option Generator.  Smith discloses presenting at least one payment option to payer on interface, including option based on payment window selected with current date (e.g., July 10, 2007) as payment dates; also present option for next following payment window; e.g., Option 1: July 10-28 pay $100 + $5 fee; Option 2: July 29-30 pay $100 + $10 fee.  There may also be an option of a late payment with interest and/or a late payment with penalty based on formula and facts of individual payer history.).

Claims 8, 19
Smith/Calinog disclose the limitations shown above.  Further Smith discloses:
The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on a payment date specified by the user.  (see at least Fig. 5A; Fig. 4A; Fig. 4B [0005] [0007] [0022]-[0028] [0043]-[0049] [0057]-[0073].  Smith discloses a Payment Option Generator.  Smith discloses presenting at least one payment option to payer on interface, including option based on payment window selected with current date (e.g., July 10, 2007) as payment dates; also present option for next following payment window; e.g., Option 1: July 10-28 pay $100 + $5 fee; Option 2: July 29-30 pay $100 + $10 fee.  Moreover, the Financial Institution and the biller may have a fee arrangement between themselves.). 

Claims 9, 20
Smith/Calinog disclose the limitations shown above.  Calinog specifically discloses the payment option is based on restrictions, limitations, or preferences imposed by the bank:
The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on restrictions, limitations, or preferences imposed by a bank associated with at least one of the user or the intended recipient.  (see at least [0023]-[0025] [0032] [0031] [0042]-[0048] [0051] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses that the a payment option may be declined.  The payment option may be based on the cash flow in payee and payer accounts (there may be threshold rules by the banks on cash flow).  There are also fee and settlement rules that are factored into the various payment terms.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog to incorporate the teachings of Calinog and specifically disclose that the payment option is based on restrictions, limitations, or preferences imposed by the bank because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 


Claims 10, 21
Smith/Calinog disclose the limitations shown above.  Further Smith discloses:
The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on payment options previously used by the user.   (see at least [0023] [0047] [0050] .   Smith discloses the biller may wish to consider historical billing and payment records for a particular payer (customer) as part of determining the payment options to be offered.). 

Claims 11, 22
Smith/Calinog disclose the limitations shown above.  Further Smith discloses:
The computer-implemented system of claim 1, wherein the providing the at least one payment option for display to the user via the user interface further comprises: providing the at least one payment option along with a payment timeline associated with each of the at least one payment option for display to the user via the user interface.  (see at least Fig. 3; Fig, 4A; Fig. 4B; [0043]-[0049].  Smith discloses a time-line of days are displayed on a user interface.  The time-line of days may include the nominal bill due date, a sequence of days preceding the due date, and a sequence of days following the due date.  A first set of labels appear in a row below the time-line of days.  The set of labels include: early payment, on-time payment, urgent payment, excused late payment, late over 5 days payment, late over 30 days payment, etc.). 

Claims 12, 23
Smith/Calinog disclose the limitations shown above.  Further Smith discloses:
The computer-implemented system of claim 11, wherein the providing the at least one payment option for display to the user via the user interface further comprises: providing the at least one payment option along with a transaction cost associated with each of the at least one payment option for display to the user via the user interface.  (see at least Fig. 3; Fig, 4A; Fig. 4B; [0043]-[0049].  Smith discloses a time-line of days are displayed on a user interface.  The time-line of days may include the nominal bill due date, a sequence of days preceding the due date, and a sequence of days following the due date.  A first set of labels appear in a row below the time-line of days.  The set of labels include: early payment, on-time payment, urgent payment, excused late payment, late over 5 days payment, late over 30 days payment, etc.  A second and third set of labels appear below that provide a basis for varying the payment options.  For example, explains the option of a late payment with interest and/or a late payment with penalty based on formula and facts of individual payer history.).

Claims 13, 24
Smith/Calinog disclose the limitations shown above.  Calinog specifically discloses indicating whether a payment option is declined:
The computer-implemented system of claim 1, wherein the providing the at least one payment option for display to the user via the user interface further comprises: indicating whether any of the at least one payment option is unsuitable for processing the transferring of the payment amount from the user to the intended recipient.  (see at least [0051] [0052] [0056] [0066] [0075].  Calinog discloses that the payment terms may be declined and new terms may be proposed and rescheduled.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog to incorporate the teachings of Calinog and specifically disclose indicating whether a payment option is declined: because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691